Case 1:19-cv-00203-CWD Document 38-3 Filed 07/17/20 Page 1 of 3




                 EXHIBIT 2
        Case 1:19-cv-00203-CWD Document 38-3 Filed 07/17/20 Page 2 of 3


               United States Department of the Interior
                                FISH AND WILDLIFE SERVICE
                                         5275 Leesburg Pike
                                              MS-ES
                                    Falls Church, Virginia 22041

                                           June 26, 2020

In Reply Refer To:
FWS/AES/072850


Mr. Allen Rowley
Associate Deputy Chief, National Forest System
U.S. Forest Service
1400 Independence Avenue, NW
Washington, DC 20250

Dear Mr. Rowley,

This letter responds to your letter of June 26, 2020, to the U.S. Fish and Wildlife Service (FWS).
In your letter, the U.S. Forest Service (Forest Service) is withdrawing its prior request for
consultation on the 1993 policy regarding administration of the placement of baits on Forest
Service lands in Wyoming for the purpose of black bear hunting proposed by Region 2 of the
Forest Service, and therefore requests that FWS withdraw the April 14, 1993, Biological
Opinion (BiOp) and the associated Incidental Take Statement (ITS) provided with regard to that
proposed policy. In addition, you have also withdrawn your request for consultation, and are
requesting that the FWS withdraw the March 14, 1995 Letter of Concurrence (LOC), on the
Forest Service’s restatement of its nationwide policy of deferral to state regulation of fish and
wildlife management on NFS lands. Your letter advises that the Forest Service rescinded the
proposed Region 2 policy that was the subject of the BiOp and ITS prior to its implementation
and has determined that Section 7 consultation was never required for either of the policies
because they did not constitute affirmative agency action within the meaning of ESA Section 7.
Rather, both constituted inaction - unexercised discretion. For these reasons, the Forest Service
also has also determined that reinitiation of consultation is not required for either policy pursuant
to 50 CFR § 402.16.

Based on our review of your request and the unique circumstances in this matter, including the
fact that the Region 2 policy was rescinded prior to implementation and that the Forest Service
has determined that neither policy constituted affirmative agency action that required Section 7
consultation, we agree that the 1993 BiOp and ITS are not operative and without effect and that
they, along with the LOC, should be withdrawn. Accordingly, and per your request, this letter
serves to withdraw the 1993 BiOp, the associated ITS, and 1995 LOC. Further, because the
1993 and 1995 consultation documents are without effect and withdrawn, there is no underlying
consultation on which to reinitiate, pursuant to 50 CFR § 402.16. Nor are we aware of any
discretionary, affirmative agency action by the Forest Service that would trigger a requirement to
        Case 1:19-cv-00203-CWD Document 38-3 Filed 07/17/20 Page 3 of 3




either initiate or reinitiate consultation on either the defunct Region 2 policy or the national
policy statement. Therefore, we independently conclude that there is no basis for the FWS to
request reinitiation of consultation on one or both of the policies.

FWS looks forward to any future consultation with the Forest Service should it decide to
authorize, fund, or carry out an action that may affect species listed under the ESA or their
designated critical habitat. Should you have any questions, please contact Craig Aubrey, Chief
of the Division of Environmental Review, at (703) 358-2442, or Craig_Aubrey@fws.gov.



                                            Sincerely
                                                                Digitally signed by GARY
                                             GARY               FRAZER
                                                                Date: 2020.06.26
                                             FRAZER             15:23:50 -04'00'
                                            Gary Frazer
                                            Assistant Director,
                                            Ecological Services
